Citation Nr: 1814051	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include the transcript of the June 2016 Board hearing presided over by the undersigned Veterans Law Judge.  

In a January 2017 rating decision, the AOJ granted entitlement to service connection for bilateral tinea pedis and assigned an initial rating and effective date, and notice of this determination was provided to the Veteran and his representative.  This appeal is resolved.

In November 2016, the Board remanded the claim on appeal for further development.  The case is again before the Board for further appellate proceedings. 


FINDING OF FACT

The Veteran did not incur a right ankle fracture or other right ankle injury in service, and the Veteran does not have current residuals of an in-service right ankle fracture or other right ankle injury.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2016, the Board remanded the claim and directed the AOJ to obtain the Veteran's service personnel records, and the AOJ did so.  Because the AOJ found that the service personnel records do not show that the Veteran was removed from NCO school due to an ankle injury, no further action was required of VA as to the Board's remand directives pertaining to this claim.  The claim was readjudicated in a subsequent January 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the evidence has not established an in-service right ankle injury, as discussed below, VA is not required to afford the Veteran a VA examination to determine the nature and etiology of any current right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when there is (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim).  

The Veteran testified at his Board hearing that he believes that perhaps his service records got mixed up with another Veteran's records, because his separation examination is allegedly not associated with the claims file.  However, the Board notes that the Veteran's service treatment records, to include his sickbay treatment records, are associated with the claims file, and that there is no indication that the Veteran's service treatment records got mixed up with another Veteran's records.  The Board also notes that the Veteran's induction and separation exams are both also associated with the claims file.  The Board also notes that the Veteran's complete service personnel records are associated with the claims file.  The Board concludes that there are no outstanding relevant service records.  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a preexisting disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends, as reflected in his June 2011 claim, that he has residuals of a right ankle fracture that he essentially reports occurred in service.  He contends that he sustained a fracture of the right ankle during noncommissioned officer (NCO) school in 1977.  He testified at the Board hearing that he broke his ankle on a five mile run during NCO school, and that he went to sick bay, not the base hospital, the next day.  He reported that they told him his ankle was too swollen to put a cast on and that he was told to put his ankle in ice.  He reported that the next day, they put a cast on his ankle, and he reported that a few hours after he was put in a cast, he was removed from NCO school and returned to his unit, because he was reportedly unable to complete the physical fitness aspect of the training due to his broken ankle. The Board also notes that decades after service, the Veteran subjectively reported a history of two broken ankles that did not require surgery, as reflected in November 2010 VA treatment records.  The Veteran also reported that he has a history of ankle fracture with arthritis, as reflected in a December 2011 VA nursing evaluation.  

The Board acknowledges that the Veteran is competent to report right ankle symptoms, to include pain.  However, the Board finds that the diagnosis of an ankle fracture or broken ankle, and the determinations as to the nature and etiology of an ankle disability and ankle symptoms, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his current right ankle symptoms are diagnosable as arthritis and are related to an alleged in-service fracture, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  Similarly, though the Veteran is competent to attest to a contemporaneous medical opinion, his lay diagnosis of a broken ankle alone is not competent evidence and therefore has no probative value.  Further, as discussed below, the Board has found the Veteran's report as to the contemporaneous medical opinion of a broken and swollen foot during NCO school to be not credible.

The service personnel records do not show that the Veteran was removed from NCO school due to physical disability, to include any ankle injury.  Though the Veteran reports that he was treated in service and put in a cast in service for a broken right ankle during NCO school, there is no indication in the Veteran's service treatment records (which include the Veteran's sickbay treatment records) or the Veteran's service personnel records that he broke or injured his right ankle while in NCO school or at any other time in service.  Further, the Veteran's June 1978 separation examination showed normal ankle, and there is no indication of any history of right ankle fracture or broken ankle or any other right ankle injury in service.  There is no competent medical evidence to confirm any treatment, to include casting, of an in-service right ankle fracture or any other type of in-service right ankle injury, and there is no evidence in the Veteran's service treatment records or service personnel records to confirm that he was removed from NCO school due to his reported right ankle fracture during NCO school.  

Notably, there is no mention of the Veteran not completing NCO school due to right ankle injury or inability to complete physical testing.  The Board notes that the Veteran was successfully promoted to the Corporal rank [an NCO rank in the U.S. Marine Corps] based on merit, as shown on his DD-214 and in his service personnel records.  There is also a certificate in the service personnel records to show that the Veteran completed the course for becoming a mortar NCO.  There is no indication that the Veteran did not successfully complete NCO school, particularly in light of the fact that he achieved an NCO rank.  The Board notes that in January 1978, the Veteran's service personnel records show that the Veteran was not recommended for Sergeant promotion, "due to lack of military bearing."  Based on this evidence, and based on the lack of evidence showing that the Veteran was unable to complete NCO school due to any right ankle fracture or other injury, the Board finds that the Veteran's report of a broken and casted right ankle in service and being pulled out of NCO school due to his injury is inconsistent with the record, is not credible, and does not have probative value.  

On review, there is no competent and probative evidence of an in-service right ankle fracture or broken right ankle or any other right ankle injury in service.  There is no argument by the Veteran, and no indication in the record, that the Veteran's current right ankle symptoms are related to service in any way other than his reported in-service right ankle fracture/ broken ankle during NCO school, which the Board has found to have no probative value.  For instance, the Veteran stated at the Board hearing that he "now has arthritis" and other problems in his right ankle, but he did not argue that his arthritis began in service or is related to any other injury besides his alleged in-service broken ankle.  

For these reasons, the preponderance of the evidence is against a finding that the Veteran's reported in-service occurrence of a right ankle injury or right ankle fracture occurred, and service connection for a right ankle disability is not warranted.  For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and these claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  To the extent that the Veteran argues that his right ankle symptoms are attributable to a right distal femur fracture, the  Board notes that in an August 2017 rating decision, the Veteran was granted service connection for right knee disability status post fracture of distal femur.  


ORDER

Entitlement to service connection for a right ankle disability, to include residuals of a right ankle fracture, is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


